\OOO\]O\U\-|>L)JN>-

NNNNN[\J[\)»-r-\>-lo->-\>-l»-r-¢)-a>-a
O\Lll-LL)JN>-‘O\OOO\]O\§JI-I>WN*-‘O

 

 

, Case 2:18-cv-Ol472-RSL Document 68 Filed 10/30/18 Page l of 5

Judge Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

MICHAEL WoEcK, No. 2118-cv-1472-RSL
Plaimii‘f» STIPULATED MOTION AND oRDER
v_ To REMAND cAsE To sTATE coURT
ABB, INC_’ et al_, King County Cause No. 18-2-19966-2 SEA
Defendams. NoTED oN MOTION cALENDAR:

OCTOBER 30, 2018

 

 

STIPULATED MOTION
Plaintiff Michael Woeck (hereinafter, “Plaintifi”) and Defendant CBS Corporation, by and
through their counsel of record, stipulate to remand this case back to State Court, with each party

bearing its own costs and fees, given the resolution of all claims between the Plaintiff and CBS

 

 

Corporation.

DATED this 30th day of October 2018. DATED this 30th day of October 2018.
BERGMAN DRAPER OSLUND, PLLC TANENBAUM KEALE LLP
s/Matthew P. Bernman s/Chiistopher S. Marks

Matthew P. Bergman, WSBA #20894 Christopher S. Marks, WSBA #28634
Attorneys for Plaintiff Attorneys for CBS Corporation
STIPULATED MOTION AND ORDER TO TANENBAUM KEALE LLP
REMAND cASE To sTATE coURT - 1 70?‘§;‘;‘§‘§;§‘§§§§°§75

(2:18-cv-1472-RSL) seanle, WA 98101
~ 206.839.5150

 

\OO<J\`|O\'J\-L

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

, Case 2:18-cv-Ol472-RSL Document 68 Filed 10/30/18 Page 2 of 5

ORDER TO REMAND
THIS MATTER having come before the Court by way of stipulated motion by Plaintiff
and Defendant CBS Corporation to remand this case back to State Court, and the Court being
fully advised in the premises, now therefore it is hereby ORDERED as follows:
This case is remanded back to State Court: King County Cause No. 18-2-19966-2 SEA

DATEDI i_Q¢Z§ . (¢ ;Q (g
MV€‘S(M

THE HoNoRABLE RoBERT s. LASNIK

PRESENTED BY:
TANENBAUM KEALE LLP

s/Christopher S. Marks
Christopher S. Marks, WSBA #28634
Attomeys for CBS Corporation

APPROVED BY:
BERGMAN DRAPER OSLUND, PLLC

s/Matthew P. Bermnan
Matthew P. Bergman, WSBA #20894
Attorneys for Plaintiff

STIPULATED MOTION AND ORDER TO TANENBAUM KEALE, LLP

One Convemion Place

REMAND CASE TO STATE COURT - 2 701 pike Suw, Suite 1575

(2:18-cv-1472-RSL) searcle, wA 98101
206.889.5150

 

